DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Renard et al. (US Patent Application Publication 2019/0215249), referred to as Renard herein.
Firestone et al. (US Patent Application Publication 2015/0277675), referred to as Firestone herein.
Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renard.

Regarding claim 1, Renard discloses a method of controlling display of a consultation session by integrating and displaying at least one consultation session managed by an individual respondent, the method comprising (Renard, Abstract – communication session managed by human agent between human user and machine. ¶0033 – hardware display. Fig. 3 with ¶0077 – user interface for the communication session):
receiving, from a server, data about the at least one consultation session to be displayed; displaying a consultation session window for each of the at least one consultation session (Renard, Fig. 1 with ¶0026 – session handler server coupled with client devices. Fig. 3 with ¶0029 and ¶0077 – agents and customers interact via client devices via interfaces generated by the server),
the consultation session window including a history of conversation in each of the at least one consultation session (Renard, Fig. 8b with ¶0093 – selected session, including a history of the conversation, is displayed);
and displaying in a preset manner a session window of a consultation session in which details of consultation satisfy a certain condition for a consultant's intervention (Renard, ¶0052-¶0074, ¶0092 – session rank indicates whether the agent should intervene. For example, the ranking is negatively affected by a threshold number of low confidence answers from the machine. See also ¶0076 – categorical and ordered ranking. See also Fig. 4 with ¶0085 – agent is alerted to intervene based on the quality or rank of the session).

Regarding claim 2, Renard discloses the elements of claim 1 above, and further discloses processing for the consultant's intervention in a selected consultation session, based on information regarding the consultant's selection of one of the at least one consultation session (Renard, Figs. 8a-8c with ¶0091-¶0094 – agent selects a negative session and selects “take over” to intervene in the session).

Regarding claim 3, Renard discloses the elements of claim 2 above, and further discloses wherein the step of performing the processing for the consultant's intervention further comprises: requesting the server to transmit a message providing notification of the consultant's intervention to at least one of a respondent and a user who participate in the selected consultation session; displaying timing of the consultant's intervention on a conversation window of the selected consultation session; and displaying an interface for the consultant's participation in the selected consultation session (Renard, Figs. 8a-8c with ¶0091-¶0094 – agent intervention and timing is indicated in the chat session).

Regarding claim 4, Renard discloses the elements of claim 3 above, and further discloses wherein the step of performing the processing for the consultant's intervention further comprises transmitting, to the server, an instruction instructing the respondent to end answering to the user (Fig. 8c-8d with ¶0094-0095 – selecting “take over” removes the conversation from the machine, and allows the agent to respond. The agent must select “end” and confirm that the conversation is to be handed back to the machine when the agent is finished. ¶0077-¶0079 – agent engine at the server provides interface at the client to enable the user to intervene and manages the switch. In response to the user selecting the “take over” element at the client, the agent engine at the server handles the switch. See also, Fig. 8i with ¶0079 and ¶0099 – as part of the intervention, the user selects the coaching interface at the client, which is provided by the coach engine at the server).

Regarding claim 5, Renard discloses the elements of claim 1 above, and further discloses wherein the step of displaying the consultation session window further comprises displaying a consultation session display window for each of the at least one consultation session such that at least 

Regarding claim 6, Renard discloses the elements of claim 1 above, and further discloses wherein the step of displaying the session window of the consultation session in the preset manner further comprises: checking a level of need for the consultant's intervention in each of the at least one consultation session; and emphasizing and displaying a session window of a consultation session with a higher need for the consultant's intervention (Renard, ¶0052-¶0074 – session rank indicates whether the agent should intervene. ¶0076 – categorical and ordered ranking. See also Fig. 4 with ¶0085 – agent is alerted to intervene based on the quality or rank of the session. ¶0092-¶0093 – session rank may be indicated by color).

Regarding claim 8, Renard discloses the elements of claim 1 above, and further discloses wherein the condition for the consultant's intervention comprises a condition in which a level of need for the consultant's intervention is equal to or greater than a certain threshold (Renard, ¶0052-¶0074 – session rank indicates whether the agent should intervene. For example, the ranking is negatively affected by a threshold number of low confidence answers from the machine. See also ¶0076 – categorical and ordered ranking. See also Fig. 4 with ¶0051, ¶0076, ¶0085 – agent is alerted to intervene based on the quality or rank of the session within the category threshold of “negative”).

Regarding claim 9, Renard discloses the elements of claim 1 above, and further discloses wherein the step of displaying the consultation session window further comprises displaying, on the consultation session window, at least one of identification information of a user participating in the at least one consultation session, information obtained by analyzing the history of conversation, and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renard in view of Firestone.

Regarding claim 7, Renard discloses the elements of claim 6 above, and further discloses wherein the step of 
However, Renard appears not to expressly disclose specifically that the emphasis comprises displaying the session window of the consultation session with the higher need for the consultant's intervention by displaying the session window to be larger, displaying the session window at a highest layer, displaying the session window at the front, or blinking the session window.
However, in the same field of endeavor, Firestone discloses managing a windowed display environment (Firestone, Abstract) including chat windows (Firestone, ¶0038),
including emphasizing a window by displaying the session window to be larger, displaying the session window at a highest layer, displaying the session window at the front (Firestone, ¶0037-¶0038, ¶0042-¶0044 – windows with important information or in response to an event can be brought to the foreground).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emphasis of Renard to include bringing the session to the foreground based on the teachings of Firestone. The motivation for doing so would have been enable the operator to more quickly respond to time sensitive information or alerts, preventing escalation of issues (Firestone, ¶0003) and improving customer satisfaction.





	

Conclusion
References are at least relevant as indicated in the corresponding summary.
Chung et al. (US Patent Application Publication 2019/0207877) – human intervention in automated chat when automated answer reliability is low.
Kim et al. (US Patent Application Publication 2019/0034522) – human intervention into an automated chat when an abnormal situation or assistance is required.
Takeuchi et al. (US patent Application Publication 2020/0396336) – server switches from an automated chat to a human chat when the automated response is unlikely to be an answer expected by the user.
Gupta et al. (US Patent Application Publication 2020/0311204) – user interface for managing automated conversations and intervening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175